Citation Nr: 0937855	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-17 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a higher rating for pseudotumor cerebri with 
residual loss of visual field, evaluated as 50 percent 
disabling from March 22, 2004, and 30 percent disabling from 
March 18, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1986 to May 
1987.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2005 rating decision in which the RO granted 
service connection and assigned an initial 50 percent rating 
for pseudotumor cerebri with residual loss of visual field, 
effective March 22, 2004.  The RO assigned a 30 percent 
rating effective March 18, 2005.  In May 2005, the Veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in June 2005, and the Veteran filed a 
statement accepted as a substantive appeal (in lieu of a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in April 
2006.

In December 2006, a Deputy Vice-Chairman of the Board denied 
the appellant's motion to advance this appeal on the Board's 
docket, pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2009).

As the appeal involves requests for higher initial ratings 
following the grant of service connection, the Board has 
characterized the issue on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service- connected 
disabilities).  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.  

As a final preliminary matter, the Board notes that, in July 
2004, the Veteran's wife submitted a letter in which she 
indicated that the 40 percent rating the Veteran was 
receiving for service connected chronic posttraumatic 
lumbosacral strain with degenerative changes was not 
accurate, but should be higher.  This correspondence raises a 
claim for an increased rating for the Veteran's service 
connected low back disability; however, this claim has not 
yet been adjudicated by the RO.  As such, it is referred to 
the RO for appropriate action.  

Additionally, where a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the Veteran has satisfied 
each of these requirements as, in a November 2007 statement, 
the Veteran's wife reported that the Veteran was not able to 
be employed and was getting Social Security disability 
benefits because of his service-connected injuries.  While 
the claim for a TDIU was previously denied in a November 1997 
rating decision, the November 2007 statement raises a new 
inferred claim for a TDIU.  The inferred claim for a TDIU is 
referred to the RO for appropriate action.

REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

The RO has rated the Veteran's pseudotumor cerebri with loss 
of visual field pursuant to Diagnostic Code 6080.  
Parenthetically, the Board notes that the criteria for the 
evaluation of disabilities of the eyes were amended effective 
December 10, 2008, but these amended criteria govern cases 
only when the claim is filed on or after that date.  See 73 
Fed. Reg. 66543 (November 10, 2008).  As the claim in this 
case was filed prior to December 10, 2008, the rating 
criteria revised effective December 10, 2008, are not 
applicable.  

Diagnostic Code 6080, evaluating impairment of field of 
vision, evaluates bilateral concentric contraction to 45 
degrees, but not to 30 degrees, as 30 percent disabling or as 
equivalent to visual acuity of 20/70.  Bilateral concentric 
contraction to 30 degrees, but not to 15 degrees is evaluated 
as 50 percent disabling or as equivalent to visual acuity of 
20/100.  Bilateral concentric contraction to 15 degrees but 
not to 5 degrees is evaluated as 70 percent disabling or as 
equivalent to visual acuity of 20/200.  Bilateral concentric 
contraction to 5 degrees is evaluated as 100 percent 
disabling or as equivalent to visual acuity of 5/200.  
38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).  

The extent of visual field contraction in each eye is 
determined by recording the extent of the remaining visual 
field in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in Table III.  The degrees lost are then added 
together to determine the total degrees lost. This is 
subtracted from 500.  The difference represents the total 
remaining degrees of visual field.  The difference divided by 
8 represents the average contraction for rating purposes.  
38 C.F.R. § 4.76a (2008).  

According to Table III, the normal visual field extent at the 
8 principal meridians, in degrees, is:  temporally, 85; down 
temporally, 85; down, 65; down nasally, 50; nasally, 60; up 
nasally, 55; up, 45; up temporally, 55.  The total visual 
field is 500 degrees.  38 C.F.R. § 4.76a, Table III (2008).  

The Board notes that the Veteran last underwent VA eye 
examination on March 24, 2005.  The Veteran complained of 
difficulty in reading for periods of time, with a differing 
quality of vision between the eyes.  The examiner commented 
that visual field testing conducted on March 18, 2005 
revealed improved visual fields in both eyes, with some 
nondescript superior encroachment in the left eye.  Physical 
examination revealed no double vision.  The diagnosis was 
pseudotumor cerebri with optic nerve changes and visual 
changes. The examiner noted that the Veteran was able to see 
20/20 in each eye, and read J1 in each eye.  

In September 2009 Informal Hearing Presentation, the 
Veteran's representative stated that the Veteran contended 
that his vision difficulties were worsening since the four 
year old VA examination.  The Veteran is entitled to a new VA 
examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-
95 (1995).  

The Board finds that the September 2009 statement reflects a 
worsening of the Veteran's service connected pseudotumor 
cerebri with loss of visual field since the most recent VA 
examination.  Based on the foregoing, the Board finds that 
the Veteran should be afforded a new VA examination to 
ascertain the current severity of his service connected 
disability.  

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination, at a VA medical facility.  The Veteran is 
hereby notified that failure to report to the scheduled 
examination without good cause, may result in denial of the 
claim for higher initial ratings (as the original claim will 
be adjudicated on the basis of the evidence of record).  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Upstate New York Healthcare System (to include the Bath and 
Buffalo VA Medical Centers (VAMCs) dated from June 1987 to 
December 2004.  In correspondence received in November 2007, 
the Veteran's wife indicated that the Veteran had fired his 
doctor at the Elmira clinic, because he felt that he was not 
being helped.  This statement suggests that the Veteran has 
also received treatment at the Elmira VA Outpatient Clinic 
(OPC).  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain records 
of treatment for the Veteran's pseudotumor cerebri with loss 
of visual filed from the Upstate New York Healthcare System 
(to include the Bath and Buffalo VAMCs and the Elmira OPC), 
since December 2004, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

Additionally, the Board notes that, in July 2004 and November 
2007 letters, the Veteran's wife stated that he was getting 
Social Security disability because of his service connected 
injuries.  However, no records regarding a claim for 
disability benefits with SSA have been associated with the 
claims file.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  The Board notes that the Veteran's wife had 
previously reported that the Veteran was in receipt of Social 
Security disability in February 1993.  In a December 1992 
statement, the Veteran indicated that, as far as he could 
recall, he had no Social Security examination, but believed 
the Social Security Administration decision was based on the 
records from his private physician, Dr. Forrest, which were 
already of record.  Records of treatment from Dr. Forrest, 
dated from October 1989 to January 1992 reflect treatment for 
the Veteran's low back.  

While the foregoing suggests that the Veteran was awarded 
disability benefits by the Social Security Administration 
(SSA) based on his low back disability, in light of the 
recent statements from the Veteran's wife, that he was 
getting SSA disability because of his service connected 
injuries, and, as the claim is being remanded, the RO should 
clarify whether the Veteran was awarded SSA disability based 
on his pseudotumor cerebri with loss of visual field, and, if 
so, obtain and associate with the claims file a copy of any 
SSA decision regarding a claim for disability benefits 
pertinent to the claim on appeal, as well as copies of all 
medical records underlying that determination, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
give the Veteran another opportunity to present information 
and/or evidence pertinent to the claim on appeal, explaining 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The Board notes 
that, in correspondence received in September 2008, the 
Veteran's representative indicated that the Veteran wanted to 
waive local jurisdiction and have the private treatment 
records sent to the Board to be considered in connection with 
the rest of his claims folder.  However, no private treatment 
records are included with this correspondence.  In fact, the 
most recent record of private treatment associated with the 
claims file is dated in February 2005.  On remand, the RO 
should clarify whether the Veteran has received additional 
private treatment pertinent to the claim on appeal.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  The RO's adjudication of 
the claim should include further consideration of whether 
"staged rating" (assignment of different ratings for 
different periods of time, based on the facts found), 
pursuant to Fenderson, is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Upstate 
New York Healthcare System (to include 
the Bath and Buffalo VAMCs and the Elmira 
OPC) all records of evaluation and/or 
treatment pertinent to the claim on 
appeal, since December 2004.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2. The RO should clarify whether the 
Veteran was awarded SSA disability based 
on his pseudotumor cerebri with loss of 
visual field, and, if so, the RO should 
obtain from the SSA a copy of any 
decision regarding the Veteran's claim 
for disability benefits pertinent to the 
claim on appeal, as well as copies of all 
medical records underlying those 
determinations. In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities. All records/responses 
received should be associated with the 
claims file.

3.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  
In light of the September 2008 
correspondence from his representative, 
the RO should specifically clarify 
whether the Veteran has received 
additional private treatment pertinent to 
the claim on appeal, since February 2005.  

4.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  

All appropriate tests and studies (to 
include visual field testing) should be 
accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner is requested to comment on 
all current manifestations of the 
Veteran's service connected pseudotumor 
cerebri with loss of visual field.  It is 
essential that the examiner interpret all 
graphical representations of visual field 
testing, and that the results of such 
testing be reported in terms of the 
applicable rating criteria.   In this 
regard, for VA rating purposes, the 
normal visual field extent at the 8 
principal meridians, in degrees, is:  
temporally, 85; down temporally, 85; 
down, 65; down nasally, 50; nasally, 60; 
up nasally, 55; up, 45; up temporally, 
55.  The total visual field is 500 
degrees.  The examiner must report the 
extent of the remaining visual field in 
each of the eight 45 degree principal 
meridians. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for any conclusions 
reached, in a printed (typewritten) 
report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal, in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim should include 
consideration of whether further "staged 
rating" pursuant to Fenderson (cited to 
above), is warranted.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




